 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LADONTE SCOTT,                               No. 2:18-cv-2687 TLN KJN P
12                       Petitioner,
13           v.                                            ORDER
14    ROBERT W. FOX,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed this petition for writ of habeas corpus

18   under 28 U.S.C. § 2254. On February 21, 2019, petitioner filed an opposition and a fourth

19   request for appointment of counsel, but neither filing was signed by petitioner. In addition, on

20   February 27, 2019, petitioner filed a supplement to his opposition, but the supplement was also

21   not signed by petitioner.

22          Parties proceeding without counsel are required to sign all pleadings, motions, and other

23   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

24   consider petitioner’s filings unless he signs them.

25          Moreover, Local Rule 230(l) contemplates the filing of a motion, an opposition, and a

26   reply. Petitioner did not seek leave of court to supplement his opposition.

27          Petitioner is granted an opportunity to re-file one opposition, including a signature page

28   bearing his signature, that includes his complete opposition. Further, petitioner is warned that
                                                           1
 1   failure to submit his signed opposition could result in an order granting respondent’s motion to

 2   dismiss, or dismissal of this action based on petitioner’s failure to comply with this court’s order.

 3   Fed. R. Civ. P. 41(b).

 4             In addition, because petitioner’s unsigned opposition is accompanied by 79 pages of

 5   exhibits, petitioner is not required to re-submit his exhibits. Rather, the Clerk of the Court is

 6   instructed to separate petitioner’s exhibits (ECF No. 29 at 6-84) and docket them separately as

 7   petitioner’s exhibits to his opposition to the motion to dismiss.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. The Clerk of the Court shall send petitioner a copy of petitioner’s February 21, 2019

10   five page opposition, without the banner across the top (ECF No. 29 at 1-5), and a copy of his two

11   page February 27, 2019 supplement, without the banner across the top (ECF No. 31);

12             2. The Clerk of the Court shall separate petitioner’s exhibits (ECF No. 29 at 6-84) and

13   docket them separately as petitioner’s exhibits to his opposition to the motion to dismiss;

14             3. Within twenty-one days, petitioner shall re-file one complete, signed opposition to the

15   motion to dismiss; plaintiff is not required to re-file his exhibits;

16             4. Petitioner’s request for appointment of counsel (ECF No. 30) is denied without

17   prejudice to re-filing a request bearing petitioner’s signature.

18   Dated: March 5, 2019

19

20
21
     /scot2687.110(4)
22

23

24

25

26
27

28
                                                          2
